       Case 2:20-cv-00047-BMM-JTJ Document 1 Filed 09/14/20 Page 1 of 8



Dennis P. Conner, Bar No. 283
Keith D. Marr, Bar No. 5999
J.R. Conner, Bar No. 36402194
CONNER & MARR, PLLP
P. O. Box 3028
Great Falls, MT 59403-3028
Phone: (406) 727-3550
Fax: (406) 727-1640
Email: dennis@connermarr.com
        keith@connermarr.com
        jr@connermarr.com

Daniel B. Bidegaray, Bar No. 3928
BIDEGARAY LAW FIRM, LLC
104 East Main Street, Suite 305
Bozeman, MT 59715
Phone: (406) 522-7744
Fax: (406) 534-7629
Email: daniel@bidegaraylawfirm.com

Attorneys for Plaintiff

                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             BUTTE DIVISION

 STEPHEN D. MILLER,

              Plaintiff,                     Cause No. ___________________

 vs.
                                            PLAINTIFF’S COMPLAINT AND
 MICHAEL WEINIG AG and
                                              DEMAND FOR JURY TRIAL
 MICHAEL WEINIG, INC.,

              Defendants.


       Plaintiff Stephen D. Miller for his Complaint against Defendants alleges:
      Case 2:20-cv-00047-BMM-JTJ Document 1 Filed 09/14/20 Page 2 of 8



                                     PLAINTIFF

      1.     Plaintiff Stephen D. Miller (“Mr. Miller”) is a citizen of the State of

Montana residing in Belgrade, Montana, within the Butte Division of the United

States District Court of Montana.

                                    DEFENDANTS

      2.     Defendant Michael Weinig AG (“Weinig AG”) is a German public

limited company engaged in the business of manufacturing, designing, developing,

testing, inspecting, distributing, and selling woodworking machines and moulders in

the United States and in Montana. It is a leading manufacturer of machines and

plants for processing solid wood worldwide. Weinig AG was founded in 1905 and

has its headquarters in Tauberbischofsheim, Germany.         Weinig AG has two

production sites in the United States of America. Weinig AG was a designer,

manufacturer, and seller of the 2007 Model No. UGII-002, Machine No. 2194,

industrial-sized wood moulding machine (“the Moulder”) that is the subject of this

action.    Weinig AG may be served with Summons and Complaint under the

Convention on the Service Abroad of Judicial or Extrajudicial Documents in Civil

or Commercial Matters, commonly called The Hague Convention; its address is

Michael Weinig AG, Weinig-Str.2 – 4, 97941 Tauberbischofsheim, Germany.

      3.     Michael Weinig, Inc. (“Weinig, Inc.”) is a North Carolina corporation

engaged in the business of manufacturing, designing, developing, testing,



                                         2
      Case 2:20-cv-00047-BMM-JTJ Document 1 Filed 09/14/20 Page 3 of 8



inspecting, distributing, and selling woodworking machines and moulders in the

United States and in Montana. Weinig, Inc., founded in 1976, has its principal place

of business in Mooresville, North Carolina. Weinig, Inc. is the American subsidiary

of and wholly owned by Defendant Weinig AG. Weinig, Inc. was a designer,

manufacturer, and seller of the Moulder. It advertises its Weinig expert in Montana

as Swan Woodworking Machinery, Clark E. Swan, 1643 Tiburon Lane, Billings,

Montana 59102. Weinig, Inc. may be served with Summons and Complaint through

its registered agent for service of process, Corporation Service Company, 2626

Glenwood Avenue, Suite 550, Raleigh, North Carolina 27608.

                         JURISDICTION AND VENUE

      4.     Jurisdiction is asserted under 28 U.S.C. §1332 (diversity) because this

is a civil action between citizens of different states and the amount in controversy,

without interest and costs, exceeds the sum or value specified by 28 U.S.C. §1332.

      5.     Defendants sell woodworking and moulding machines through Weinig,

Inc., as a national distributor and did not limit the territory or states where their

products are sold or used. Defendants delivered the Moulder into the stream of

commerce expecting it, and identical models, would be purchased or used by

consumers throughout United States, including in Montana. This Court has specific

jurisdiction over Defendants because of their purposeful, continuous, and systematic

contacts and general business presence in Montana. Defendants do business in



                                         3
       Case 2:20-cv-00047-BMM-JTJ Document 1 Filed 09/14/20 Page 4 of 8



Montana through the marketing, selling, and distributing of their woodworking

products and derive significant profits from their activities in Montana. A court does

not exceed its powers under the due process clause by asserting specific personal

jurisdiction over a corporation that delivers its products into the stream of commerce

expecting the products will be purchased or used by consumers in the forum state.

The Moulder made its way into Montana through the stream of commerce.

Defendants have purposefully availed themselves of the privilege of conducting

business activity within Montana. Plaintiff’s claims relate to Defendants’ forum-

related contacts. The contact is the purposeful placing of moulding machines and

the Moulder into the stream of commerce with full knowledge and expectation that

consumers will cross borders and use the product in interstate commerce, including

in Montana.       Jurisdiction exists over Defendants under Montana’s Long Arm

Statute, Rule 4(b)(1)(B), Fed.R.Civ.P., making Defendants subject to personal

jurisdiction for “the commission of any act resulting in accrual within Montana of a

tort action.”

      6.        Venue is proper in this Division under Local Rule 3.2(b)(1)(A) because

the tort herein described occurred in this district and Mr. Miller lives in this district.

                             FACTUAL BACKGROUND

      7.        Defendants designed and constructed the Moulder for longitudinal

processing of products from wood boards, profiled into trim during one run as each



                                            4
      Case 2:20-cv-00047-BMM-JTJ Document 1 Filed 09/14/20 Page 5 of 8



board is transported through the machine. An operator must calibrate the feed rollers

and cutting blades through which the board runs to create unique trim shapes. A

series of feed rollers turn in the opposite direction of cutting blades, pulling the board

through the Moulder. The cutting blades change the size of the board as it passes

through each set of cutting blades profiling the board to specification. It was

foreseeable and known to Defendants that a hazardous kickback of the board being

fed through the machine can occur. When a hazardous kickback occurs, the board

is propelled violently outward with tremendous force putting everyone near the

kickback at great risk of severe injury or death.

      8.     At all times material to this Complaint, Mr. Miller was employed by

Simkins-Hallin Lumber Company (“Simkins-Hallin”) in Bozeman, Montana, as a

plant facilities manager.

      9.     At all times material to this Complaint, Simkins-Hallin operated a

custom wood millwork and wood moulding plant at 326 N. Broadway in Bozeman,

Montana.

      10.    Simkins-Hallin owned the Moulder and used it to reshape boards into

various types of trim used in construction.

      11.    Defendants designed, manufactured, and sold the Moulder without an

anti-kickback device, and it reached Mr. Miller’s workplace in that condition.




                                            5
      Case 2:20-cv-00047-BMM-JTJ Document 1 Filed 09/14/20 Page 6 of 8



      12.      On October 29, 2018, when a Simkins-Hallin employee was operating

the Moulder at the Bozeman plant, a hazardous kickback occurred and the board

being processed impaled Mr. Miller, who was standing nearby.

                                      COUNT I

            STRICT LIABILITY –CLAIM AGAINST DEFENDANTS

      13.      The Moulder was in a defective condition because of its defective

design when used as designed, developed, tested, assembled, and manufactured

because Defendants failed to design out or guard against hazardous kickbacks.

      14.      The Moulder was in a defective condition:

            a. Because it was dangerous to an extent beyond that anticipated by the

               ordinary user; and

            b. Because safer alternative designs, such as including an anti-kickback

               device, were economically and technologically feasible when the

               Moulder left the control of Defendants. An anti-kickback device would

               have prevented Mr. Miller’s injuries.

      15.      As a direct and proximate result of the defective design of the Moulder

and its failure to guard against the foreseeable and preventable kickback hazard, Mr.

Miller was physically injured, suffered disability, disfigurement, and loss of

enjoyment of life, mental, physical, emotional pain and suffering, required medical




                                           6
      Case 2:20-cv-00047-BMM-JTJ Document 1 Filed 09/14/20 Page 7 of 8



care and treatment, lost wages and earning capacity, and needed help and household

services which harms and losses are permanent and ongoing.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands:

      1.     Actual damages as alleged herein which exceed the minimum

jurisdictional limits of this Court in recompense for his serious and life-threatening

injuries, harms and losses; and

      2.     Such other and further relief both general and special, at law and in

equity, to which Plaintiff may be justly entitled and the Court deems appropriate.

      DATED this 14th day of September, 2020.


                                              /s/ Dennis P. Conner
                                              Dennis P. Conner
                                              CONNER & MARR, PLLP
                                              Attorneys for Plaintiff




                                          7
      Case 2:20-cv-00047-BMM-JTJ Document 1 Filed 09/14/20 Page 8 of 8



                     DEMAND FOR A JURY TRIAL

     Plaintiff demands a jury trial under Rule 38 of the Federal Rules of Civil

Procedure.

     DATED this 14th day of September, 2020.

                                          /s/ Dennis P. Conner
                                          Dennis P. Conner
                                          CONNER & MARR, PLLP
                                          Attorneys for Plaintiff




                                      8
